Pee Cuela m.
This matter is before the court upon a rule to' show cause why an alternative or peremptory writ of mandamus should not issue requiring the building inspector of South Orange to issue to relators a permit to erect a four-story brick apartment-house to accommodate thirty-six (36) families, at the comer of South Orange avenue and Prospect street.
The matters presented upon this rule to show c^use are identical with those prosecuted in Michel v. South Orange, No. 247, of this term, with the exception that in that case the proposed building was three stories in height, designed to house twenty-seven (27) families, while here the height is four stories and the capacity thirty-six (36) families. Eor the reasons stated in the Michel case an alternative writ of mandamus will be allowed for the purpose that the pleadings may be so framed as to present the matters involved upon appeal.
Let such rule be entered.